Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claim 38-57 have been examined and are addressed below.  Claims 1-37 have been cancelled.


Response to Amendment/Arguments
With respect to applicant’s amendments filed on 12-9-20 has been entered and are addressed below.
Applicant argues that the amended claims states that the method is useful in creating a consolidated and validated electronic health record for a patient using data from one or more possibly inconsistent databases which maybe summarized and communicated to any authorized health care provider or patient. Examiner respectfully disagrees. The limitations argued are considered as part of the abstract idea specifically methods of organizing human activity since the applying a map and assembling the dataset into a personal care summary, then analyzing the personal care summary to generate confidence score is similar to that of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
With respect to applicant’s arguments regarding the prior art, it is moot in view of applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
Claims 38-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 38 and 49 recite amended limitation reciting each source associated with a different diagnosing 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 38-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 38-57 are drawn to non-transitory computing system, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 38 and 49 recites “collecting a plurality of medical history data records….”, “applying a map for a data field from one of the collected data records…..”, “assembling the data set….”, “analyzing the personal care summary to generate a confidence score….”, is based at least in part of the applying and assembling and analyzing falls under rules and instructions. If a 
Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims do not recite additional element receive from one or more raters one or more answers…. , generating a display……, which is a nominal or tangential addition to the abstract idea and as such amounts to extra-solution activity. The addition of insignificant extra-solution activity does not amount to an inventive concept when the limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. See: MPEP 2106.05(g). 
That the abstract idea may be performed by processors,  which is additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).

Further, the claimed additional elements  identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion in 
Paragraph 106, "Embodiments of the disclosed system may be implemented in hardware, firmware, software, or any combination thereof. Embodiments of the invention may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors”.

This judicial exception is not integrated into a practical application. The claims does not recite the additional element receive from one or more raters one or more answers…., generating a display of confidence score…. which is a nominal or tangential addition to the abstract idea and as such amounts to extra-solution activity. The addition of insignificant extra-solution activity does not amount to an inventive concept when the limitation does not impose 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 37-48, 50-57 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 38-39, 41-44, 49, 51-55-57 rejected under 35 U.S.C. 103 (a) as being rejected by Ford et al (5,506,937) in view of Gropper et al (U.S. 2003/0005464) and Kaplan (6379059).
Referring to Claim 38 Ford teaches a method for operating a medical record system, comprising: 
collecting a plurality of medical history data records for a single patient from a plurality of sources (see for example Ford column 3 lines 50-55 “such an expert systems first pass functional imaging of a patient's heart, along with certain numeric patient data, provide a patient image base 12 and a patient data base 14”); 
received from more than one of the plurality of sources (Ford column 3 lines 50-55 “along with certain numeric patient data, are analyzed via a knowledge-based system which can draw on several sources (e.g., image database, case library, diseases knowledge base, objects and classes knowledge base, etc.)”)
	assembling the data set of related data into a personal care summary for the patient (see for example column 3 lines 50-55 “knowledge-based system driver 16 which can draw on several knowledge bases 18 (e.g., image database, case library, diseases knowledge base, objects and classes knowledge base, etc.) to perform a diagnosis for the patient”); 
analyzing the personal care summary to generate a confidence score  for a patient medical condition as a function of the data set of related data and each source of a plurality of sources each source associated with one or the plurality of medical history data records (see for example column 2 lines 37-45 “nuclear cardiology expert system, first pass functional imaging of a patient's heart, along with certain numeric 
Ford does not teach applying a map for a data field from one of the collected data records to predetermined non-identical data fields in each of the other collected data records to create a data set of related data.  
Nor generating a display of the confidence score for at least one of a health care provider and a patient.
Gropper et al teaches a method for repository storage that purges information for redundancy (see for example Gropper paragraph 14).  One of ordinary skill in the art at the time of invention would have found it obvious to combine the method of processing medical records with the method for repository storage taught by Gropper with the motivation of having an accurate record.
Gropper teaches a physician requiring a patient study inputs the request through the client device 316. The Web server 312 receives the request and transmits the request to the image index processor 308. The image index processor 308 retrieves the (RUID) identifiers of patient study descriptors and/or images of the requested patient 
One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Gropper with the motivation of efficiently stream it by putting the most commonly required elements or an index into the remaining elements earlier in the meta-data file (Gropper paragraph 14).
Neither Ford nor Gropper teach each source associated with a different diagnosing entity.
Kaplan teaches storing in said hand-held computer a plurality of different types of medical data files from the group of patient identification files, doctor identification files, name and address files, medical diagnosis files, medication files, and laboratory data files (Claim 22).
One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Gropper with Kaplan with the motivation of providing increased accuracy in preparing the medical documents (Kaplan column 1 lines 64-66).
Claim 49 is rejected as above.

Referring to Claim 39 Ford method of claim 38, further comprising the step of using the data set of related data to generate a user display for a predetermined user to 
Claims 40-44, 50-55 are rejected as above.

Referring to Claim 42 Ford teaches a method of processing medical records, comprising: 
	selecting from at least one of the data records a diagnosis representing a possible medical condition of the patient (see for example column 3 lines 50-55 “knowledge-based system driver 16 which can draw on several knowledge bases 18 (e.g., image database, case library, diseases knowledge base, objects and classes knowledge base, etc.) to perform a diagnosis for the patient”); 
electronically analyzing the data records in said computing device in accordance with the diagnosis to identify confirming information supporting or contradicting that the patient actually has the medical condition (see for example column 3 lines 50-55 “knowledge-based system driver 16 which can draw on several knowledge bases 18 (e.g., image database, case library, diseases knowledge base, objects and classes knowledge base, etc.) to perform a diagnosis for the patient”);
preparing a summary record indicating presumed patient medical conditions based on the patient’s records and forwarding the summary record to at least one of a health care provider and a patient (see for example Ford column 2 lines 37-45).  
Ford does not teach processing the collected data records to remove redundant patient data present in the collected data records.  

One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Gropper with the motivation of efficiently stream it by putting the most commonly required elements or an index into the remaining elements earlier in the meta-data file (Gropper paragraph 14).
Claim 53 is rejected as above

Claim 40 and 50 rejected under 35 U.S.C. 103 (a) as being rejected by Ford et al (5,506,937) in view of Gropper et al (U.S. 2003/0005464), Kaplan (6379059) and Gliklich (2009/0204430).
With respect to claim 40, the method of claim 38, predictive model (Ford column 1 lines 61-63). Ford in view of Gropper does not teach further comprising the step of predicting whether the patient is at a higher risk relative to other patients for one of more medical conditions and providing that information in the summary record.  
Gliklich teaches a study is used to monitor cancer treatment results, and some patients were smokers while others did not smoke, the correlation may weigh the non-smoker's results more heavily than the smoker's, due to the fact that the person who smokes has a higher risk from dying from a smoking related illness such as heart disease (Gliklich paragraph 119).  

Claim 50 is rejected as above.
Claim 51 is rejected as above.

Claim 45-48 and 56-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ford et al (5,506,937) in view of , Gropper et al (U.S. 2003/0005464), Kaplan (6379059) and Katoot (U.S. 6,184,030) 
Referring to Claim 45-48 and 56-57 Ford in view of Gropper teaches the method of claim 38.  Ford does not explicitly teach wherein information in one of said categories of confirming information is weighted differently from information in another category of confirming information depending on the diagnosis code under evaluation.  Katoot teaches a neural network which derives data from patient data in which the variables represented as analytes in the network are weighted according to their contribution to a diagnosis of a particular condition (see for example Katoot column 18 lines 60-67 and column 19 lines 1-8).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ford, Gropper, Kaplan and Katoot. The well-known elements described are merely a combination of old elements, and in the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626